On Rehearing.
[Department Two. Decided March 4, 1910.]
John T. Casey (Milo A. Root, of counsel), for appellant.
The Attorney General, for respondent.
Dunbar, J.
This case was heard by this court at the October term, 1909, and decided October 29th. There was no appearance by the state. It was urged by the appellant that the statute under which he was informed against, viz., section 8, page 119, of the Laws of 1889-90, had been repealed between the date when the offense was charged to have been committed and the date of the trial, by an act of the legislature regulating the practice' of medicine and surgery, Laws 1909, page 677, which by reason of an emergency *406clause took effect March 18, 1909, which was before the trial and conviction of the appellant. This court took that view of the law, and the judgment of the lower court was reversed. But chapter 6 of the Extraordinary Session Laws of 1901, page 13, was not called to the attention of the court, and was inadvertently omitted from consideration. Upon the occurrence of this statute to the minds of the court, upon its own motion it set the case for a rehearing, and called upon the attorney general to appear in behalf of the state; which he did, by both brief and oral argument. The provision above referred to is as follows:
“No offense committed and no penalty or forfeiture incurred previous to the time when any statutory provision shall be repealed, whether such repeal be express or implied, shall be affected by such repeal, unless a contrary intention is expressly declared in the repealing act, and no prosecution for any Offense, or for the recovery of any penalty or forfeiture, pending at the time any statutory provision shall be repealed, whether such repeal be express or implied, shall be affected by such repeal, but the same shall proceed in all respects, as if such provision had not been repealed, unless a contrary intention is expressly declared in the repealing act. Whenever any criminal or penal statute shall be amended or repealed, all offenses committed or penalties or forfeitures incurred while it was in force shall be punished or enforced as if it were in force, notwithstanding such amendment or repeal, unless a contrary intention is expressly declared in the amendatory or repealing act, and every such amendatory or repealing statute shall be so construed as to save all criminal and penal proceedings, and proceedings to. cover forfeitures, pending at the time of its enactment, unless a contrary intention is expressly declared therein.”
If this act is constitutional, it must be seen that the former opinion of the court was wrong on the point on which it was based, and its constitutionality is not seriously called in question by appellant. But the validity of the act has been declared at least twice by this court; first, in State v. Fair, 35 Wash. 127, 76 Pac. 731, 102 Am. St. 897, where, after a careful and extensive review of the authorities, the *407conclusion was reached that the act was constitutional; and afterwards, in State v. Ames, 47 Wash. 328, 92 Pac. 137, where the same conclusion was reached. The saving clause under consideration is in all essentials like the saving clause embraced in section 13 of the Revised Statutes of the United States, the validity of which was sustained in Great Northern R. Co. v. United States, 208 U. S. 452; United States v. Reisinger, 128 U. S. 398, and by an unbroken line of cases in the Federal courts. It therefore becomes our plain duty to reverse our former decision, so far as it was based on the proposition discussed therein.
It is, however, urged by appellant that the judgment should be reversed because it is alleged that there were two forms of offense proven; that the testimony as to the use of the letters M. D. and certain other indicia of practice should have been excluded, and that the requirement of the statute that the indictment or information must charge but one crime and in one form only, except in certain instances, has been violated. But the information shows that there was no attempt to charge more than one crime. The substantive charge is practicing medicine without a license, and these other matters that were introduced were simply evidentiary, tending to prove the commission of the substantive charge. The only ground of objection raised was that they were immaterial, and that ground is not urged here. But, even if it should be conceded that they were immaterial, the testimony would be harmless, for the appellant openly confessed that he had no license, and positively declared that he would not comply with the requirements of the medical board because he did not deem them just.
There was some oral discussion by counsel as to the sufficiency of the information, but as no assignment of that kind was made in the brief, we will not discuss it.
It seems plain from the whole record that the judgment should be affirmed, and it is so ordered.
Rudkin, C. J., Mount, Parker, and Crow, JJ., concur.